*247OPINION.
Opper:
The question is whether petitioner, a foreign corporation, was a resident within the definition of Revenue Act of 19361 so as to be entitled to avail itself of the credit for dividends received from do*248mestic corporations allowed to resident and withheld from nonresident foreign corporations.2
The definition of a resident corporation for our purposes is one “engaged in trade or business within the United States or having an office or place of business therein.” Petitioner concedes that it was “established at the hearing that petitioner was not engaged in business in the United States.” It has a principal office in Stockholm, Sweden, exists under the laws of that country and “was engaged in the business of manufacturing centrifugal machinery with interests over most of the world”, to use petitioner’s language. We take the concession to mean, as we think the evidence shows, that no part of that business was carried on in the United States at any time during the taxable year.
Petitioner focuses its claim upon the second half of the definition and insists that it had an office or place of business in the United States which is sufficient to bring it within the statutory description. We shall, without deciding, accept as a preliminary petitioner’s contention that the definition is in the disjunctive; that compliance with either part is therefore sufficient; that Congress would not have used the quoted language had it not intended to cover more than the mere transaction of business, since otherwise the additional phrase would have been superfluous; and that, therefore, it is not necessary that a foreign corporation transact business in the United States within the taxable year if it can show that it has “an office or place of business” here during such year.
But this is not to say that the business aspect of a foreign corporation’s relationship to the physical territory of the United States is entirely absent. Accepted definitions of the word “office” are intimately associated with the transaction of business.3 The conjunction of the words “place of business” in the same phrase indicates that it *249was in that sense that Congress was using the term. This assumption is accepted by petitioner, for it says in its brief: “In the latter alternative ‘office’ and ‘place of business’ are so nearly synonymous as to he so in effect.” We think it necessary, therefore, to construe the second alternative in the sense that the words were more fully “office for the transaction of business or other place of business.” And there is no reason to assume that Congress used the word “business” with two different meanings in the same section; so that the activities which would be required for a corporation to qualify as being “engaged in business” would appear to be no different from those for the conduct of which it would be necessary that its location in the United States be created in order for that to be considered a “place of business.” 4 Such a construction does no violence to our acceptance of the view that the statutory language goes beyond the mere transaction of business. The two concepts may not be mutually exclusive, but they are certainly different. One may transact business without having a regular place for that activity, such as an office. Or one may have a place for the transaction of business within a taxable year without, for one reason or another, actually engaging in the business for which the office was created.
The question then appears to be whether what petitioner established was an office for the transaction of its business.5 If it was, then even though no business was transacted there,- the definition would apply. If it was not, since the admitted absence of the transaction of any business within the United States would prevent petitioner from falling within the first portion of the definition, the combination would be fatal to its contention.
We think petitioner’s evidence, which we agree was not controverted, fails to establish that the space which it leased was designed for the transaction of any part of its business. A summary description of that design may be quoted from petitioner’s brief: *250This in our view falls short of the transaction of. business. The object was to collect dividend income. That was not only a purpose less than the transaction of petitioner’s business, it was less than the transaction of any business. McCoach v. Mine Hill & Schuylkill Haven, Railroad, Co., 288 U. S. 295. The location was used for the purpose for which it was procured and yet petitioner concedes that no business was transacted in the United States. In fact, petitioner seems to admit that the purpose of the arrangement as it was established was not the transaction of business; for the brief goes on to refer to the leased space as a place “which, should the occasion arise, might even be utilized for the conduct of petitioner’s business.” There is thus no contention and no showing that the purpose which petitioner had presently in mind in leasing the space was the conduct of its business or that the occasion had arisen or was imminent which would create that purpose.6
*249* * * Petitioner, for many years, Rad owned stock in two domestic corporations. Its income from sources within the United States was substantial. To receive and dispose of such income, petitioner needed some reliable person in this country wbo could be in daily attendance at its New York office, ready to attend to its interests as instructed by correspondence or cable.
*250We are, therefore, of the opinion that the activities for which petitioner rented desk space and hired a part-time employee were not the transaction of any part of its business; that, therefore, it had no “office or place of business” in the United States at any time during the taxable year; and that, accordingly, it is not entitled to the credit available to resident foreign corporations.
Reviewed by the Board.

Decision will ~be entered for the respondent.


 SEC. 231. TAX ON FOREIGN CORPORATIONS.
* * - * * * * *
(b) Resident Cokpobations. — A foreign corporation engaged in trade or business within Ihe United States or having an office or place of business therein shall be taxable without regard to the provisions of subsection (a), but the normal tax imposed by section 13 shall
be at the rate of 22 per centum instead of at the rates provided in such section.
[[Image here]]


 Sec. 231. TAX ON FOREIGN CORPORATIONS.
(a) Noneesidhnt Cospoeations. — There shall be levied, collected, and paid for each taxable year, in lieu of the tax imposed by sections 13 and 14, upon the amount received by every foreign corporation not engaged in trade or business within the United States and not having an office or place of business therein, from sources within the United States as interest (except interest on deposits with persons carrying on the banking business), dividends, rents, salaries, wages, premiums, annuities, compensations, remunerations, emoluments, or other fixed or determinable annual or periodical gains, profits, and income, a tax of 15 per centum of such amount, except that in the case of dividends the rate shall be 10 per centum, and except that in the case of corporations organized under the laws of a contiguous country such rate of 10 per centum with respect to dividends shall be reduced to such rate (not less than 5 per centum) as may be provided by treaty with such country.

****** #



 E. g., Webster’s New International Dictionary: “The place where a particular kind of business or service for others is transacted; a house, room, or apartment in which public officers and others transact business; the building, room, or department in which the clerical work of an establishment is done; a countinghouse; the room, etc., in which the business or work of some particular department of a large concern or institution is carried on or from which it is directed; as, the register’s office; a lawyer’s office; the office of a school or hospital; freight office.”


 “The distinction between the meaning of ‘doing’ or ‘transacting business’ under one statute and the term ‘for the transaction of business’ in the present one is in our judgment too shadowy and unsubstantial to serve as a secure foundation for the differentiation of the statutes and for the pursuit by the state of opposing policies under them.” Honey v. De Long Hook & Eye Co., 211 N. Y. 420; 105 N. E. 667.


 This is the construction placed upon this part of the statutory definition by respondent in his regulations which, for the reasons stated, we regard as entirely justified: “The term ‘office or place of business’ however implies a place for the regular transaction of business and does not include a place where casual or incidental transactions might be or are effected.” Regulations 94, art. 231 (1) (b).


 This accords with representations made to respondent, as set forth in his letter of May 21, 1038, introduced as an exhibit on behalf of petitioner, that :